987 So.2d 770 (2008)
Mark GRAINGER, Appellant,
v.
STATE of Florida, Appellee.
No. 5D08-1017.
District Court of Appeal of Florida, Fifth District.
July 25, 2008.
Mark A. Grainger, Moore Haven, pro se.
Bill McCollum, Attorney General, Tallahassee and Carmen F. Corrente, Assistant Attorney General, Daytona Beach, for Respondent.
PER CURIAM.
We issued a Spencer[1] show cause order directing Mark Grainger to demonstrate why he should not be prohibited from filing any appeal, petition, pleading, or motion pertaining to the convictions and sentences rendered in the above case. Having carefully considered Grainger's response, we conclude that he is abusing the judicial process and should be barred from further pro se filings.
Therefore, in order to conserve judicial resources, we prohibit Grainger from filing with this court any further pro se pleadings concerning Volusia County, Seventh Judicial Circuit Court Case No. 03-35036-CFAES. The clerk of this court is directed not to accept any further pro se filings concerning this case. Any further pleadings regarding this case will be summarily rejected by the clerk, unless they are filed by a member in good standing of the Florida Bar. See Isley v. State, 652 So.2d 409 (Fla. 5th DCA 1995). The clerk is further directed to forward a certified copy of this order to the appropriate institution for consideration of disciplinary procedures. *771 See § 944.279(1), Fla. Stat. (2007); Simpkins v. State, 909 So.2d 427, 428 (Fla. 5th DCA 2005).
PRO SE FILINGS PROHIBITED.
GRIFFIN, SAWAYA, and LAWSON, JJ., concur.
NOTES
[1]  State v. Spencer, 751 So.2d 47 (Fla. 1999).